OPINION
WILSON, Justice.
Relators seek writ of mandamus to the County Clerk directing recording of a judgment rendered October 2, 1968 in a civil case from which relators have attempted to appeal.
The County Court at Law rendered the judgment, which respondent declines to record or include in the transcript on the ground that Art. 3930(b), Sec. 2, Vernon’s Ann.Civ.Stat., (Acts 1967, 60th Leg. p. 1785, ch. 680) requires costs in the cause to be paid before the judgment is recorded. Petitioner filed an approved appeal bond, and gave notice of appeal.
Art. 3930(b), Sec. 2, effective August 28, 1967, provides in part that if a final judgment has not been entered in a cause in a county civil court “on the date this Act becomes effective”, the amount of the costs “accruing to such effective date shall be paid in full before final judgment is filed or recorded”, and no further costs shall accrue in such cause “after said effective date” except those specified by other sections of the Act.
The quoted provisions requiring payment of costs as a prerequisite to recording judgments apply only to causes in which final judgment had not been rendered which were pending when the Act became effective in 1967. It does not affect causes subsequently filed.
The present cause in which judgment was rendered was filed in 1966 and was pending August 28, 1967, and no final judgment had been rendered on that date. The quoted requirement of payment of costs applies to that cause.
The writ is denied.